DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 

Disposition of Claims
Claims 1, 9-12, 16-18, 22-24, 26-28, 43, 110, and 112 were pending.  Claims 2-8, 13-15, 19-21, 25, 29-42, 44-109, 111, and 113 remain cancelled.  No amendments to the claims have been presented.  Claims 1, 9-12, 16-18, 22-24, 26-28, 43, 110, and 112 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0129608 A1, Published 04/30/2020.  Amendments to the specification (abstract) presented on 03/05/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The power of attorney filed on 02/28/2022 is noted.

Response to Arguments
Applicant's arguments filed 03/04/2022 regarding the previous Office action dated 11/29/2021 have been fully considered.  In light of the filing and acceptance of the terminal disclaimer noted herein, all outstanding rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent maturing from US 15/767,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 9-12, 16-18, 22-28, 43, and 110-113 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 13-15, 20-21, 24-25, 35, 139, and 170 of copending Application No. 15/767,613 in view of Benenato et. al. (US20170210697A1; Priority 09/17/2015; hereafter “Benenato”), or, in the alternative, US20170340724 (Priority 10/22/2015); US20180289792 (Priority 10/22/2015); US20190336595 (Priority 11/11/2016); US20190314493 (Priority 10/21/2016); US20200069599 (Priority 06/14/2016); US20190382774 (Priority 05/18/2016); or US20180028645 (Priority 10/22/2015), is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘613 application.

(Rejection withdrawn.)  The provisional rejection of Claims 1, 9-12, 16-18, 22-28, 43, and 110-113 on the ground of nonstatutory double patenting as being unpatentable over claims 7, 16-17, 21-24, 26-29, and 34-41 of copending Application No. 16/965,589 is withdrawn as the instant application is otherwise in condition for allowance.



Conclusion
Claims 1, 9-12, 16-18, 22-24, 26-28, 43, 110, and 112 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648